DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 7/11/2022, has been entered.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 7/11/2022, has been entered.  The claim amendments have overcome the previous 112(a) rejection of claim 12 and 112(b) rejection of claim 12. 

Claim Status
Claims 1-13, 15, 17 and 20 are pending with claims 12-13, 15, 17 and 20 being examined and claims 1-11 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the nanofiber surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.   Specifically, is the applicant referring to a surface on a single nanofiber or the plurality of nanofibers as recited in the preamble.  Claims 13, 15, 17, and 20 are rejected by virtue of dependency on claim 12. 
Claim 12 previously recites “a fiber web comprising nanofibers” lines 1-2, and then recites “a fiber portion”.  However, no singular nanofiber is recited, and it is unclear if this is towards a specific nanofiber or a plurality of nanofibers.  Also, it is unclear what “the nanofibers” in lines 11-15 is defining.  The preamble recites a fiber web with a plurality of nanofibers, yet only recites a single “fiber portion”. When applicants are referring to the nanofibers in lines 11-15 of claim 12, are they referring to the fiber portion?  The nanofibers are not actually positively recited in the claim body, and it is unclear where the nanofibers are being defined.  Does the fiber portion include a plurality of nanofibers?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2017155189 A1; hereinafter “Kim”; effectively filed on 12/16/2016; use of US 20170261479 A1 translation; already of record) in view of Oh (US 20160359184 A1; hereinafter “Oh”; already of record) in view of Aydogdu et al (Optical CO2 Sensing with Ionic Liquid Doped Electrospun Nanofibers, 2010, Journal of Fluorescence, 21, pp 607-613; hereinafter “Aydogdu”). 
Regarding claim 12, Kim teaches a fiber web for a gas sensor (Kim; Abstract; para [13, 38]; Fig. 2; polymer nanofiber sensors for detecting gas…forming a nanofiber complex), the fiber web comprising nanofibers (Kim; para [39]; Fig. 2; polymer nanofiber 204) including: 
a fiber portion (Kim; para [39]; Fig. 2; polymer nanofibers 204 maintaining a fiber structure; examiner indicates that the nanofiber has a fiber portion/structure); and 
a sensing material (Kim; para [39]; Fig. 2; dye particles 206) provided so as to have a first proportion of the sensing material disposed inside of the fiber portion and a second proportion of the sensing material exposed on the nanofiber surface (Kim; para [36, 49]; the dye particle may include a range of 10 nm to 2 μm… the dye particles each of which maintains an original shape are dispersed in the fibers… fine dye particles remaining on the polymer) so that the second portion is available for a reaction with a target substance contained in a gas (Kim; para [13, 18, 30-32]; nanofiber complex and lead (II) acetate trihydrate uniformly remains on an inner part and an surface of the nanofiber… lead(II) acetate trihydrate, i.e. a dye material for generating color change when being exposed to hydrogen sulfide gas),
wherein the diameter of the nanofibers ranges from 150 nm to 1 µm (Kim; para [19]; The polymer nanofiber may include a diameter range of 100 nm to 1000 nm), the thickness of the fiber web ranges from 1 µm to 20 µm (Kim; para [20]; The dye/polymer complex nanofiber membrane obtained on the collector may include a thickness range of 5 µm to 100 µm),
wherein the fiber portion comprises polyvinylidene fluoride (PVDF) (Kim; para [15, 39]; The polymer may include one selected from… polymer(vinylidene fluoride) (PVDF)…or a combination of at least two thereof). 
Kim does not teach a basis weight of the fiber web ranges from 3 g/cm2 to 30 g/cm2.
However, Oh teaches an analogous art of a nanoweb (Oh; Abstract) with a basis weight ranges from 3 g/cm2 to 30 g/cm2 (Oh; para [35]; the nanoweb has a basis weight of 4 to 8 g/cm2).  It would have been obvious to one of ordinary skill in the art to have modified the nanofiber of Kim to have a basis weight range from 3 g/cm2 to 30 g/cm2 as taught by Oh, because Oh teaches that the mechanical strength and dimensional stability deteriorates outside of the range (Oh; para [35]). 
Modified Kim does not teach wherein the nanofibers do not include a portion having a diameter of at least 1.5 times an average diameter of the nanofibers.
Kim teaches the nanofiber have an average diameter (Kim; para [19]; the nanofiber may have an average diameter of about 300 nm).  Kim teaches that the smaller nanofiber diameter is advantageous because a specific area may increase such that reaction sites exposed on the surface of the nanofiber may increase.  In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a nanofiber diameter is a result effective variable that gives the well known and expected results of a specific area may increase such that reaction sites between the gas and the dye particles which are exposed on the surface of the nanofiber may be increased (Kim; para [19]).  In the absence of a showing of unexpected results, the Office maintains the nanofiber diameter would have been within the skill of the art as optimization of a results effective variable that does not include a portion having a diameter of at least 1.5 times the average, because the specific area of the reaction sites increases thus the exposed surface of the nanofiber to the gas increases.   Examiner notes that the Kim teaches the polymer nanofiber may include a diameter range of 100 nm to 1000 nm (Kim; para [19]).  Further, the claim recites that the range 150 nm to 1 µm, thus a lower value within the range may be used.  For example a diameter of 300 nm for the nanofibers would result in a ratio of 1.00 for diameter portion to average diameter of the nanofibers.  Additionally, providing a relatively uniform diameter of nanofibers, for example each fiber being about the same diameter (or not including any fibers who were larger than 1.5x the average diameter), provides the advantage of a uniform fiber surface area.
Modified Kim does not teach wherein the nanofibers contain an ionic liquid in an amount of 1 to 4 parts by weight with respect to 100 parts by weight of a fiber-forming material from which the nanofibers are formed. 
However, Aydogdu teaches an analogous art of a electrospun nanofibrous material for optical CO2 sensors (Aydogdu; Abstract) wherein the nanofibers contain an ionic liquid in an amount of 1 to 4 parts by weight with respect to 100 parts by weight of a fiber-forming material from which the nanofibers are formed (Aydogdu; pp 609; room temperature ionic liquids (RTIL)…The thin films were prepared by mixing of 240 mg of polymer (PMMA or EC), 192 mg of plasticizer (DOP), 48 mg of IL).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the nanofiber of modified Kim to comprise the ionic liquids in an amount of 1 to 4 parts by weight with respect to 100 parts by weight as taught by Aydogdu, because Aydogdu teaches the IL also enhances photostability of the HPTS in the polymer matrix (Aydogdu; pp 610).  
Regarding claim 13, modified Kim teaches the fiber web according to claim 12, wherein the amount of the sensing material exposed on the nanofiber surface is 5 parts by weight to 20 parts by weight with respect to 100 parts by weight of the fiber portion (para [15]; the dye material may have a weight rate range of 0.5 to 90 wt % with respect to polymer included in the polymer nanofiber).
Regarding claim 15, modified Kim teaches the fiber web according to claim 12, wherein the target substance is hydrogen sulfide (Kim; para [19]; polymer nanofiber may react with hydrogen sulfide), and the sensing material includes one or more of lead acetate and a hydrate thereof (Kim; para [12-14, 31, 32]; lead (II) acetate trihydrate).
Regarding claim 17, modified Kim teaches the fiber web according to claim 12, wherein the fiber portion contains polyvinylpyrrolidone (Kim; para [15, 39]; The polymer may include one selected…polyvinylpyrrolidone (PVP)…or a combination of at least two thereof).
Regarding claim 20, modified Kim teaches a gas sensor comprising the fiber web according to claim 12 (Kim; Abstract). The examiner notes that applicants have not claimed any further structure beyond that of a fiber web of claim 12, and therefore the fiber web of claim 12 will be interpreted as satisfying the limitations of claim 20 until further defined.

Response to Arguments 
Applicant’s arguments, see pages 9-12, filed 7/11/2022, with respect to the rejection of independent claim 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous prior art rejection is withdrawn and a new prior art rejection is applied to address the limitation “the ionic liquid in an amount of 1 to 4 parts by weight with respect to 100 parts by weight of a fiber-forming material” (see claim 12). 
In the applicant’s arguments, on pages 12-15, the applicant argues that the cited references does not render the selection of PVDF obvious and that PVDF is listed by Kim as one of the possibly polymers used from a long list of options.  Examiner respectfully disagrees.  The examiner notes that Kim teaches that the polymer may include one selected from…PVDF (Kim; para [15]).  Additionally, the rejection of the limitation of PVDF is not based on a combination of references, but is rather is taught by  primary reference Kim.  Kim teaches a few select polymers and not a laundry list of polymers and the reference clearly names PVDF as a polymer that is used, thus the claim limitation is being anticipated (see MPEP 2131.02).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798